Fourth Court of Appeals
                                San Antonio, Texas
                                     December 4, 2019

                                    No. 04-19-00651-CV

                        IN THE INTEREST OF A.B.S., A CHILD,

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA01300
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER

       The State’s brief was due on December 2, 2019. See TEX. R. APP. P. 38.6(b). After the
due date, the State filed a first motion for a ten-day extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on December 12, 2019.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court